 

--------------------------------------------------------------------------------



 
 
Exhibit 10.1



April 14, 2010


Joel Bustos
 
Dear Joel:
 
It gives me great pleasure to extend an offer of employment to you.  Should you
accept, your position title will be Sr. Vice President of Global Operations,
located at the Company headquarters in Walla Walla, WA, reporting directly to
me.
 
Joel, we believe this position will expand your career development and provide
you an exciting opportunity to further the integrity, continuity,
accomplishments and the common discipline of our Global Operations team.
 
Your compensation structure is as follows:


Exempt Annual Base Salary:
$225,000 per calendar year, paid bi-weekly at the rate of $8,623.84.


Bonus Plan:
Annual Performance Incentive Plan at 100% of base salary (prorated for
FY’10).   A formal written performance plan document will be provided to you
following the acceptance of this position;  however, the initial performance
plan will be based on exceeding our operating income targets for fiscal 2010,
which ends September 30, 2010.


Long-Term Incentive Plan:
Key has a Long-Term Incentive Plan that takes the form of restricted stock
grants.  The restricted stock grants to management staff are awarded on a
discretionary and periodic basis.  The number of shares awarded each individual
is determined as a function of their personal contribution and the stock price
at point of grant.  Typically, a portion of management's stock grants are
employment-based, and a portion are performance-based.
 
For your first restricted stock award, I am pleased to offer you the following
employment-based restricted stock award valued at 162.5% of your starting annual
base salary.  This award will be effective on your first day of employment and
the number of shares will be determined by the market price (close) for Key's
Common Stock on that day.  The restrictions on 8% of the shares will lapse on
October 1, 2010.  The restrictions on the next 31% of the shares will lapse on
October 1, 2011, and the restriction on the remaining 61% of the shares will
lapse on October 1, 2012.  Each vesting is subject to your continued employment
through the specified date.  This is an adjustment from the previous letter
reflecting the shorter employment in fiscal 2010.
 
You will receive a performance evaluation at the conclusion of six months of
service.


Please note that your employment with Key Technology is contingent upon
successfully completing a pre-employment drug screen, criminal history, social
security, education and reference check.  Human Resources will make the
necessary arrangements with you once you have accepted the position.  In the
meantime, please complete and return to HR the enclosed employment application
and background authorization.
 
 
 

--------------------------------------------------------------------------------

 
 
Benefits:
Provided we receive your completed enrollment forms, your group health, life,
disability, and other standard benefit coverage will begin on your first day of
employment.  Beginning with your first pay period, you will accrue vacation at
the rate of 6.154 hours per pay period (160 hours per year).  You must complete
six months of service prior to using any accrued vacation time.  You will be
eligible to participate in our 401(k) and Employee Stock Purchase Plan the first
of the month following 30-days of employment in accordance with the plan
documents.


Relocation:
Human Resources will arrange for packing and transport of normal household goods
to Walla Walla through Swartz Moving/ United Van Lines.  We will also pay for up
to three house hunting trips and temporary housing in Walla Walla for you for up
to six months from your date of hire.  This temporary housing allowance will
include the cost of up to six trips home on weekends during that period, but
excludes meals or other normal living expenses.
 
To assist in covering expenses related to selling your current home or expenses
related to the purchase of a home in Walla Walla, Key will provide an Incidental
Relocation Expense Allowance in the amount of up to $37,500 to be paid to you
within 30 days of completing the purchase of a home that serves as your primary
residence in Walla Walla.  Having our senior executives established in the Walla
Walla community is important to us.  In addition to this specific Relocation
Expense Allowance, all of the incentive and bonus compensation described in this
offer letter is contingent upon your completing the transition of your primary
residence to the Walla Walla community within 12 months of your first day of
work.  Any incentive compensation that might otherwise be earned during the
first 12 months of your employment prior to completing the transition will be
held in a suspense account and will remain contingent upon completing the
transition prior to the expiration of the 12-month period.
 
Relocation costs will be provided without tax consequence to you.  Expenses
viewed as taxable income under IRS guidelines will be grossed up for tax
purposes.
 
I-9 Requirement:
It is required by law that all persons working in the United States must provide
proof of their employment eligibility by furnishing their employer with
appropriate documentation on the first day of employment.  Therefore, should you
accept our offer, you will need to provide us with the appropriate
identification from the following lists (one from List A – or – one from List B
and one from List C):
 


 
LIST A
LIST B
LIST C
U.S. Passport
Driver License or I.D. Card
Social Security Card
Permanent Resident Card
U.S. Military Card
Birth Certificate
Unexpired employment authorization document
 
Unexpired INS Employment
Unexpired foreign passport
   
Alien Registration card with photograph
   

 
Please let us know in advance of any complications.
 
Joel, we look forward to your acceptance and to your joining the
Company.  Should you have any questions or need clarification about any of the
terms in this offer, please don’t hesitate to contact me.
 
 
 

--------------------------------------------------------------------------------

 
 
In order to officially confirm your acceptance of employment, please sign the
attached confirmation page and return it to the Human Resources department as
soon as possible.  The letter is yours to keep.  This offer shall remain open
for seven (7) days from the date of this letter. Should you accept, we
anticipate your start date to be on or around the week of June 14.
 
Joel, our intention is to keep your acceptance confidential until you have
notified your current employer as to your decision to join Key Technology, and
we will not make any public releases until you have advised us that you have
communicated your intentions.
 
We look forward to having you on the team!
 


 


 
Sincerely


/s/ David M. Camp
President and CEO
 


 
cc:           Human Resources
 


 
BE ADVISED: Only offers that are made in writing and signed by an authorized
Company representative will be considered valid and honorable by the
Company.  Verbal offers will not be acknowledged or honored for any reason or
from any person.
 
 
EMPLOYMENT CONFIRMATION
 


 


I, Joel Bustos, accept Key Technology, Inc.’s offer of employment for the
position of Sr. Vice President of Global Operations.  I understand the terms and
conditions of the employment offer as described in my offer letter.  I also
acknowledge that the employment is of an “at will” nature, which means that I
may resign at anytime and my Employer may discharge me at any time, with or
without cause.


/s/ Joel Bustos________________________  4/21/10
Joel Bustos                                                                Date






/s/ David Camp_______________________ 4/15/10
David Camp                                                                Date
President and CEO


--------------------------------------------------------------------------------
